Title: Enclosure: George Washington to William Deakins, Jr. and Benjamin Stoddert, 17 March 1791
From: Washington, George
To: Deakins, William, Jr.,Stoddert, Benjamin


EnclosureGeorge Washington to William Deakins, Jr. and Benjamin Stoddert

Gentlemen
Phila. March 17th. 1791

On passing thro George town I propose to examine the ground between that town and the Eastern branch, and on that examination to fix on a site for the public buildings. Should there be any circumstances in favour of the ground next adjoining to George town, I foresee that the old town of Hamburg will be a considerable obstacle, as the streets of that will probably not coincide with those which might be proposed for the federal city. On behalf of the public I should be much pleased if the proprietors of lots in that town would voluntarily consent to cede them at such price as may be set on the adjacent lands which have been or shall be ceded. I will ask the favor of you to have application made to them in time for their decision to meet me at George town.
